

EXHIBIT 10.42




2004 RESTRICTED STOCK AWARD AGREEMENT
GRANTED JANUARY 2, 2004


Ralcorp Holdings, Inc. (the “Company”), pursuant to its 2002 Incentive Stock
Plan (the “Plan”), grants to William P. Stiritz (the “Recipient”) a Restricted
Stock Award of 1,585 shares of its $.01 par value Common Stock. The Award is
subject to the provisions of the Plan and to the following terms and conditions:


1.
Delivery    
 
A share certificate for this Award (the “Certificate”), with a legend
restricting transfer as set forth below, will be issued by the Company upon
acceptance by the Recipient of the Award and will be retained by it. Upon lapse
of the restrictions as described below, a new non-legended certificate
representing shares then released from restrictions will be issued and delivered
to Recipient.
   
2.
Lapse of Restrictions       All shares will be immediately released from
restrictions in the event of:         a.
Recipient’s death; or,
        b.
Recipient’s voluntary termination or retirement (whether pursuant to any
mandatory retirement provision of the Company’s Articles of Incorporation,
Bylaws or Board resolution, or otherwise) or termination due to expiration of
Recipient’s term without re-election to a subsequent term.
   
3.
Forfeiture      
 
All rights in and to any and all shares granted pursuant to this Award that have
not been released from restrictions as described in Paragraph 2 above shall be
forfeited if Recipient is removed from his position as a Director for cause in
accordance with the Company’s Articles and Bylaws and the corporation laws of
the State of Missouri.
     
4.
Shareholder Rights      
 
Prior to the release of restrictions as set forth above, Recipient shall be
entitled to all shareholder rights except the right to sell, pledge, transfer or
otherwise dispose of the shares, and except that any and all dividends declared
and paid with respect to restricted shares will be held by the Company in a tax
deferred account until release of restrictions. Interest will be credited to the
account quarterly on the full amount in the account until the account is
distributed. Interest shall be calculated

 



       

--------------------------------------------------------------------------------

 


     
 
at a rate equal to the average of the daily close of business prime rates for
the quarter, as such prime rates are established by Morgan Guaranty Trust
Company of New York, or such other bank as may be designated by the Nominating
and Compensation Committee of the Board of Directors of the Company (the
“Committee”). On the date on which restrictions are released, or as soon as
practicable thereafter, all dividends and interest, if any, accrued to that date
with respect to the shares on which the restrictions are released will be
payable to Recipient. In the event that the restrictions are not released and
the award is forfeited pursuant to Paragraph 3 above, Recipient shall not be
entitled to receive any dividends and interest which may have accrued with
respect to the shares so forfeited, unless approved by the Committee.
     
5.
Other      
 
The Company reserves the right, as determined by the Committee, to convert this
Award to a substantially equivalent award and to make any other modification it
may consider necessary or advisable to comply with any law or regulation. In
addition, this Agreement shall be governed by the laws of the State of Missouri.
     
6.
Effective Date         This Award shall be deemed to be effective January 2,
2004.






    RALCORP HOLDINGS, INC.
ACKNOWLEDGED AND
     
ACCEPTED:
         
By:
______________________
     
C. G. Huber, Jr.
Secretary

_____________________________
Recipient


_____________________________
Date


_____________________________
Location


_____________________________
S.S.#






















